Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 23, 2014

                                       No. 04-13-00593-CV

                                         Venus MINSAL,
                                            Appellant

                                                 v.

                                        Abel H. GARCIA,
                                            Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-18466
                          Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
        On January 20, 2014, the parties filed a joint motion requesting (1) an extension of time
for appellant to file her brief and (2) a referral to mediation. In the motion, the parties represent
that they have agreed on a mediator. The parties’ joint motion is GRANTED as follows. This
appeal is ABATED for mediation. All appellate deadlines, including the time for filing
appellant’s brief, are SUSPENDED pending further order of this Court. The parties are
ORDERED to file a written notice advising this Court of the status of their mediation no later
than March 7, 2014.

                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court